NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LARRY D. PITTS,
C'laimant-Appellan.t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Resp0ndent-Appellee.
2011-7109
Appea1 from the United StateS Court of Appea]S for
Veterans C1ain1s in case no. 09-028O, Judge LaWrence B.
Hage1.
ON MOTION
ORDER
Larry D. Pitts moves for a 33-day extension of tin1e,
until SepteInber 14, 2011, to file his reply brief.
Upon consideration thereof
IT IS ORDERED THATI

PITTS v. DVA
The motion is granted
AUG 1 8 2011
Date
cc: Larry D. Pitts
Nicholas Jabb0ur, Esq.
s21
2
FOR THE COURT
/s/ J an H0rbaly
J an H0rba1y
C1erk
FiLED
U.S. COURT DF APPEALS FOR
THE FEDERAL ClRCUlT
AUG 1 B2011
.lAN HORBAi.Y
~CLEHK